PER CURIAM:
In this claim, submitted for decision upon a stipulation filed by the parties, claimant seeks payment of the sum of $1,000.00 for damage to his property on Bakerton Road in Charles Town, West Virginia.
It was stipulated that Department of Highways crews from Jefferson County negligently altered the drainage on Bakerton Road, causing mud and debris to be carried onto claimant’s property. As a result, claimant’s house sustained structural damage, and new drainpipe had to be installed beneath the driveway. In addition, bathroom tile was damaged, and a furnace combustion chamber, which heats the water year-round, was cracked.
Respondent’s negligence in altering the drainage was the proximate cause of the damages sustained by the claimant; *25therefore, the Court makes an award to the claimant in the amount stipulated.
Award of $1,000.00.